Name: COMMISSION REGULATION (EC) No 2865/95 of 12 December 1995 fixing representative prices and additional import duties in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) No 1484/95
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade;  prices;  animal product
 Date Published: nan

 13 . 12. 95 EN Official Journal of the European Communities No L 300/11 COMMISSION REGULATION (EC) No 2865/95 of 12 December 1995 fixing representative prices and additional import duties in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) No 1484/95 Whereas it results from regular monitoring of the infor ­ mation providing the basis for the verification of the import prices in the poultrymeat and egg sectors and for egg albumin that the representative prices and additional duties for imports of certain products should be amended taking into account variations of prices according to origin ; whereas, therefore, representative prices and corresponding additional duties should be published ; Whereas it is necessary to apply this amendment as soon as possible, given the situation on the market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 5 (4) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (3), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regula ­ tion (EC) No 3290/94, and in particular Article 5 (4) thereof, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (4), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94, and in particular Article 3 (4) thereof, Whereas Commission Regulation (EC) No 1484/95 (% as last amended by Regulation (EC) No 2376/95 (% fixes detailed rules for implementing the system of additional import duties and fixes additional import duties in the poultrymeat and egg sectors and for egg albumin ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to amended Regulation (EC) No 1484/95 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 13 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1995. For the Commission Frsriz FISCI II *F' Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 49. (2) OJ No L 349, 31 . 12. 1994, p. 105. (3 OJ No L 282, 1 . 11 . 1975, p. 77. 4 OJ No L 282, 1 . 11 . 1975, p. 104. 0 OJ No L 145, 29. 6. 1995, p. 47. ¥) OJ No L 242, 11 . 10. 1995, p. 15. No L 300/12 EN Official Journal of the European Communities 13. 12. 95 ANNEX 'ANNEX I CN code Description Represen ­ tative price ECU/ 1 00 kg Additional duty ECU/100 kg Origin 0 0207 41 10 Boneless cuts of fowls of the species gallus domesticus, frozen 162 217,8 49 25 01 02 225,5 22 03 0207 42 10 Boneless cuts of turkey, frozen 225,28 21 01 1602 39 11 Preparations uncooked, other than turkeys 180 34 01 230,4 17 02 245,5 12 03 0408 1 1 80 Dried egg yolk 272,1 11 04 (') Origin of imports : 01 China 02 Brazil 03 Thailand 04 Canada, United States of America'